Citation Nr: 1724026	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability as a result of a service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, Mr. D.W.




ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned a 10 percent rating, effective January 17, 2012.

This case was previously before the Board in April 2014, where the Board remanded it for further development.  The RO did not readjudicate the Veteran's claim by issuing a supplemental statement of the case before returning the case to the Board for further appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU was raised by the record as a component of the initial rating claim on appeal.  See May 2014 VA Examination.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in April 2014.  The April 2014 remand instructions directed the RO to provide the Veteran with a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  Following completion of the examination, the Board then instructed the AOJ to readjudicate the Veteran's claim and issue a supplemental statement of the case.

Upon review of the record, it appears that the requested development was not completed, and the case must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ is requested to readjudicate the Veteran's claim and issue a supplemental statement of the case before returning the claim to the Board.

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim seeking an increased disability rating for bilateral hearing loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim must be deferred pending resolution of the increased rating claim.

The AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from January 2016 to the present and associate them with the claims file.

2.  Provide the Veteran with notice of the laws and regulations governing a claim for a TDIU in accordance with 38 U.S.C.A. § 5103A.  Then, request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After completing the development requested in item 2, the AOJ should then review the evidence of record and determine whether further development is warranted for a TDIU for the entire period on appeal.  The AOJ should take any additional development as deemed necessary.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claims, which include an increased rating claim for bilateral hearing loss and a claim for a TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



